Title: From Alexander Hamilton to John B. Church, 4 August 1786
From: Hamilton, Alexander
To: Church, John B.



Dr Sir
Augt. 4. 1786

The only letter I have received from you in a considerable time is one introducing Lt Col Hastings to whom I have paid the attention which your recommendation will always give title to.
The following remittances made by me remain unacknowleged by you.
A bill of Exchange drawn by Constable & Rucker for £400 Sterling



Currency


Specie ⅌ the Tankerville Packet
£1057.17.8


Ditto per the Carteret
 1000


I take it for granted all is right. The specie has been insured here.
By a Ship I think of Murrays, I sent you copies of two letters of which the Inclosed are duplicate copies. By these you will perceive you have a right to call upon Mr. James Duff of Cadiz and Messrs. Bell and Woodmass of London for ⅛ of what the Ship Tartar sold for. This you will recollect is one of the Ships in which Wadsworth and yourself were concerned with Isaac Moses & Co. I thought it better to secure the money in the hands of these Gentlemen than to let it pass into those of Mr. Wilcox out of which it does not seem very easy to extract this kind of commodity. What you receive will of course be on the joint account of Wadsworth & yourself.
I have received for your account of Wadsworth and Shalor 6500 dollars.


say of Wadsworth
3500


of Shalor
3000


Inclosed you have bill of Lading for the amount of 5000 dollars which is all I have been able conveniently to ship in the right Coin. There is a ship which will sail in about ten days by which I will send you the Residue and a further sum in my hands on your Account.
I have some hopes of shortly getting rid of your lot.
I have written to Messrs. Bell and Woodmass by this opportunity and I enclose you duplicate of a letter which I wrote some time since to Mr. Duff.
Betsey joins me in best affections to Mrs. Church & your self. Adieu
A Hamilton
